Exhibit 10.2

 

EXHIBIT I-1

TO

Credit Agreement

 

PLEDGE AND SECURITY AGREEMENT

 

Dated as of February 11, 2005

 

among

 

CONSTAR INTERNATIONAL INC.

as a Grantor

 

and

 

Each Other Grantor

From Time to Time Party Hereto

 

and

 

CITICORP USA, INC.

as Administrative Agent

 

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1


--------------------------------------------------------------------------------

ARTICLE I

  

DEFINED TERMS

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

Certain Other Terms

   5

ARTICLE II

  

GRANT OF SECURITY INTEREST

   6

Section 2.1

  

Collateral

   6

Section 2.2

  

Grant of Security Interest in Collateral

   7

Section 2.3

  

Cash Collateral Accounts

   7

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

   7

Section 3.1

  

Title; No Other Liens

   7

Section 3.2

  

Perfection and Priority

   8

Section 3.3

  

Jurisdiction of Organization; Chief Executive Office

   8

Section 3.4

  

Inventory

   8

Section 3.5

  

Pledged Collateral

   8

Section 3.6

  

Accounts

   9

Section 3.7

  

Intellectual Property

   9

Section 3.8

  

Deposit Accounts; Securities Accounts

   10

Section 3.9

  

Commercial Tort Claims

   10

ARTICLE IV

  

COVENANTS

   10

Section 4.1

  

Generally

   10

Section 4.2

  

Maintenance of Perfected Security Interest; Further Documentation

   10

Section 4.3

  

Changes in Locations, Name, Etc.

   11

Section 4.4

  

Pledged Collateral

   12

Section 4.5

  

Accounts

   13

Section 4.6

  

Delivery of Instruments and Chattel Paper

   13

Section 4.7

  

Intellectual Property

   14

Section 4.8

  

Payment of Obligations

   15

Section 4.9

  

Notice of Commercial Tort Claims

   16

ARTICLE V

  

REMEDIAL PROVISIONS

   16

Section 5.1

  

Code and Other Remedies

   16

Section 5.2

  

Accounts and Payments in Respect of General Intangibles

   17

Section 5.3

  

Pledged Collateral

   18

Section 5.4

  

Proceeds to be Turned Over To Administrative Agent

   19

Section 5.5

  

Registration Rights

   19

 



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Section 5.6

  

Deficiency

   20

Section 5.7

  

License of Intellectual Property

   20

ARTICLE VI

  

THE ADMINISTRATIVE AGENT

   20

Section 6.1

  

Administrative Agent’s Appointment as Attorney-in-Fact

   20

Section 6.2

  

Duty of Administrative Agent

   22

Section 6.3

  

Authorization of Financing Statements

   22

Section 6.4

  

Authority of Administrative Agent

   23

ARTICLE VII

  

MISCELLANEOUS

   23

Section 7.1

  

Amendments in Writing

   23

Section 7.2

  

Notices

   23

Section 7.3

  

No Waiver by Course of Conduct; Cumulative Remedies

   23

Section 7.4

  

Successors and Assigns

   24

Section 7.5

  

Counterparts

   24

Section 7.6

  

Severability

   24

Section 7.7

  

Section Headings

   24

Section 7.8

  

Entire Agreement

   24

Section 7.9

  

Governing Law

   24

Section 7.10

  

Additional Grantors

   25

Section 7.11

  

Release of Collateral

   25

Section 7.12

  

Reinstatement

   25

 

ii



--------------------------------------------------------------------------------

 

ANNEXES AND SCHEDULES

 

Annex 1    Form of Deposit Account Control Agreement Annex 2    Form of
Securities Account Control Agreement Annex 3    Form of Pledge Amendment Annex 4
   Form of Joinder Agreement Annex 5    Form of Short Form Intellectual Property
Security Agreement Schedule I    First Mortgage Collateral Schedule 1   
Jurisdiction of Organization; Principal Executive Office Schedule 2    Pledged
Collateral Schedule 3    Filings Schedule 4    Location of Inventory Schedule 5
   Intellectual Property Schedule 6    Bank Accounts; Control Accounts
Schedule 7    Commercial Tort Claims

 



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

PLEDGE AND SECURITY AGREEMENT, dated as of February 11, 2005, by CONSTAR
INTERNATIONAL INC. (the “Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 7.10
(Additional Grantors) (each a “Grantor” and, collectively, the “Grantors”), in
favor of Citicorp USA, Inc. (“CUSA”), as agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of February 11, 2005 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lenders and Issuers party
thereto and CUSA, as agent for the Lenders and Issuers, the Lenders and the
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations (as defined in the Credit
Agreement); and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrower under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

 

  ARTICLE I  DEFINED TERMS

 

  Section 1.1 Definitions

 

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.

 

(b) Terms used herein without definition that are defined in the UCC (as defined
below) have the meanings given to them in the UCC, including the following terms
(which are capitalized herein):

 

“Account Debtor”

 

“Account”

 

“Certificated Security”

 

“Chattel Paper”

 

“Commercial Tort Claim”

 

“Commodity Account”

 

1



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Control Account”

 

“Deposit Account”

 

“Documents”

 

“Entitlement Holder”

 

“Entitlement Order”

 

“Financial Asset”

 

“General Intangible”

 

“Goods”

 

“Instruments”

 

“Inventory”

 

“Investment Property”

 

“Letter-of-Credit Right”

 

“Proceeds”

 

“Securities Account”

 

“Securities Intermediary”

 

“Security”

 

“Security Entitlement”

 

(c) The following terms shall have the following meanings:

 

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.

 

“Agreement” means this Pledge and Security Agreement.

 

2



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Collateral” has the meaning specified in Section 2.1 (Collateral).

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and (b)
the right to obtain all renewals thereof.

 

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (Form of Deposit Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent), executed by the
Grantor, the Administrative Agent and the relevant financial institution.

 

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986.

 

“Excluded Equity” means (i) any Voting Stock in excess of 65% of the total
outstanding Voting Stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person (other than the UK Guarantor, (ii) the Voting Stock of the
Specific IP Subsidiary, and (iii) the voting stock of Constar Ambalaj Sanjay Ve
Ticaret A.S. For the purposes of this definition, “Voting Stock” means, as to
any issuer, the issued and outstanding shares of each class of capital stock or
other ownership interests of such issuer entitled to vote (within the meaning of
Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (i) Excluded Equity and (ii) any
permit, lease, license, contract, instrument or other agreement or document held
by any Grantor that prohibits or requires the consent of any Person other than
the Borrower and its Affiliates as a condition to the creation by such Grantor
of a Lien thereon, or any permit, lease, license contract or other agreement or
document held by any Grantor to the extent that any Requirement of Law
applicable thereto prohibits the creation of a Lien thereon, but only, in each
case, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
Requirement of Law; provided, however, “Excluded Property” shall not include any
Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).

 

“First Mortgage Collateral” means the Collateral set forth on Schedule I (First
Mortgage Collateral).

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

3



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor or any of its Subsidiaries to any of its Subsidiaries or another
Grantor.

 

“LLC” means each limited liability company in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

 

“LLC Agreement” means each operating agreement with respect to a LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

 

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Partnership” means each partnership in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

 

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisionals, continuations and continuations-in-part thereof and
(c) all rights to obtain any reissues, continuations or continuations-in-part of
the foregoing.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, have manufactured,
use, import, sell or offer for sale any invention covered in whole or in part by
a Patent.

 

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person (other than Excluded Equity) evidenced by
a certificate, Instrument or other equivalent document, in each case owned by
any Grantor, including all Stock listed on Schedule 2 (Pledged Collateral).

 

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor, all chattel paper,
certificates or other Instruments representing any of the foregoing and all
Security Entitlements of any Grantor in respect of any of the foregoing, but not
Excluded Property. Pledged Collateral may be General Intangibles, Instruments or
Investment Property.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.

 

4



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not a Pledged Certificated Stock, including all right, title and
interest of any Grantor as a limited or general partner in any Partnership or as
a member of any LLC and all right, title and interest of any Grantor in, to and
under any Partnership Agreement or LLC Agreement to which it is a party.

 

“Securities Account Control Agreement” means a letter agreement, substantially
in the form of Annex 2 (Form of Securities Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent), executed by the
relevant Grantor, the Administrative Agent and the relevant Approved Securities
Intermediary.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (b) the right to obtain all renewals
thereof.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

Section 1.2 Certain Other Terms

 

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

 

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

 

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

 

5



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

 

(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise, all amendments, restatements, supplements or other modifications
thereto, as the same may be in effect at any time such reference becomes
operative.

 

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

 

(h) The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured Party”
include their respective successors.

 

(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

  ARTICLE II  GRANT OF SECURITY INTEREST

 

Section 2.1 Collateral

 

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Deposit Accounts;

 

(d) all Documents;

 

(e) all General Intangibles;

 

(f) all Instruments;

 

(g) all Inventory;

 

(h) all Investment Property;

 

(i) all Letter-of-Credit Rights;

 

(j) the Commercial Tort Claims described on Schedule 7 (Commercial Tort Claims)
and on any supplement thereto received by the Administrative Agent pursuant to
Section 4.9 (Notice of Commercial Tort Claims);

 

6



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(k) all books and records pertaining to the other property described in this
Section 2.1;

 

(l) all property of any Grantor held by the Administrative Agent or any other
Secured Party, including all property of every description, in the possession or
custody of or in transit to the Administrative Agent or such Secured Party for
any purpose, including safekeeping, collection or pledge, for the account of
such Grantor or as to which such Grantor may have any right or power;

 

(m) all other Goods and personal property of such Grantor, whether tangible or
intangible and wherever located; and

 

(n) to the extent not otherwise included, all Proceeds;

 

provided, however, that “Collateral” shall not include (i) any Excluded Property
or (ii) First Mortgage Collateral; and provided, further, that if and when any
property shall cease to be Excluded Property, such property shall be deemed at
all times from and after the date hereof to constitute Collateral.

 

Section 2.2 Grant of Security Interest in Collateral

 

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Grantor; provided, however, that, if and
when any property that at any time constituted Excluded Property becomes
Collateral, the Administrative Agent shall have, and at all times from and after
the date hereof be deemed to have had, a security interest in such property.

 

Section 2.3 Cash Collateral Accounts

 

The Administrative Agent has established a Deposit Account at Citibank, N.A.,
designated as “Citicorp USA, Inc. – Constar International Inc. Cash Collateral
Account”. Such Deposit Account shall be a Cash Collateral Account.

 

  ARTICLE III  REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers and the Administrative Agent to enter into
the Credit Agreement, each Grantor hereby represents and warrants each of the
following to the Administrative Agent, the Lenders, the Issuers and the other
Secured Parties:

 

Section 3.1 Title; No Other Liens

 

Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement, such Grantor (a) is the record and beneficial owner of the
Pledged Collateral pledged by it hereunder constituting Instruments or
Certificated Securities, (b) is the Entitlement Holder of all such Pledged
Collateral constituting Investment Property held in a Securities Account and (c)
has

 

7



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any other Lien.

 

Section 3.2 Perfection and Priority

 

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Administrative
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (a) in the case of all Collateral
in which a security interest may be perfected by filing a financing statement
under the UCC, the completion of the filings and other actions specified on
Schedule 3 (Filings) (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Administrative Agent in
completed and duly executed form), (b) the delivery to the Administrative Agent
of all Collateral consisting of Instruments and Certificated Securities, if any,
in each case properly endorsed for transfer to the Administrative Agent or in
blank, (c) the execution of Securities Account Control Agreements with respect
to Investment Property not in certificated form, (d) the execution of Deposit
Account Control Agreements with respect to all Deposit Accounts of a Grantor and
(e) all appropriate filings having been made with the United States Copyright
Office with respect to registered copyrights and copyright applications in the
United States. Such security interest shall be prior to all other Liens on the
Collateral except for Customary Permitted Liens having priority over the
Administrative Agent’s Lien by operation of law or otherwise as permitted under
the Credit Agreement.

 

Section 3.3 Jurisdiction of Organization; Chief Executive Office

 

Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on

Schedule 1        First Mortgage Collateral

Schedule 2 (Jurisdiction of Organization; Principal Executive Office).

 

Section 3.4 Inventory

 

On the date hereof, such Grantor’s Inventory (other than mobile goods and
Inventory in transit) are kept at the locations listed on Schedule 4 (Location
of Inventory).

 

Section 3.5 Pledged Collateral

 

(a) The Pledged Stock pledged hereunder by such Grantor is listed on Schedule 2
(Pledged Collateral) and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

 

(b) All of the Pledged Stock issued by a Subsidiary of the Borrower (other than
Pledged Stock in limited liability companies and partnerships) has been duly
authorized, validly issued and is fully paid and nonassessable.

 

(c) Each of the Pledged Stock constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization,

 

8



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).

 

(d) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.4(a) (Pledged
Collateral) and Section 7.11 of the Credit Agreement.

 

(e) All Pledged Collateral held by a Securities Intermediary in a Securities
Account is in a Control Account.

 

(f) Other than Pledged Stock constituting General Intangibles, there is no
Pledged Collateral other than that represented by Certificated Securities or
Instruments in the possession of the Administrative Agent or that consist of
Financial Assets held in a Control Account.

 

Section 3.6 Accounts

 

No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.4 (Pledged Collateral).

 

Section 3.7 Intellectual Property

 

(a) Schedule 5 (Intellectual Property) lists all Material Intellectual Property
of such Grantor on the date hereof, separately identifying that owned by such
Grantor and that licensed to such Grantor. The Material Intellectual Property
set forth on Schedule 5 (Intellectual Property) for such Grantor constitutes all
of the Intellectual Property rights material to the current conduct of its
business.

 

(b) All Material Intellectual Property set forth on Schedule 5 (Intellectual
Property) owned by such Grantor is (i) to the knowledge of such Grantor, valid,
subsisting, unexpired and enforceable, (ii) has not been adjudged invalid and
has not been abandoned, and (iii) to the knowledge of such Grantor, the use
thereof in the business of such Grantor does not infringe, misappropriate,
dilute or violate the intellectual property rights of any other Person.

 

(c) Except as set forth in Schedule 5 (Intellectual Property), none of the
Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

 

(d) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of, or such
Grantor’s rights in, any Material Intellectual Property.

 

(e) No action or proceeding seeking to limit, cancel or question the validity of
any Material Intellectual Property owned by such Grantor or such Grantor’s
ownership interest therein is pending or, to the knowledge of such Grantor,
threatened. There are no claims, judgments or settlements to be paid by such
Grantor relating to the Material Intellectual Property other than license or
related fees due in the normal course of business.

 

9



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Section 3.8 Deposit Accounts; Securities Accounts

 

The only Deposit Accounts or Securities Accounts maintained by any Grantor on
the date hereof are those listed on Schedule 6 (Bank Accounts; Control
Accounts), which sets forth such information separately for each Grantor.

 

Section 3.9 Commercial Tort Claims

 

The only Commercial Tort Claims in favor of any Grantor existing on the date
hereof (regardless of whether the amount, defendant or other material facts can
be determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) are those listed on
Schedule 7 (Commercial Tort Claims), which sets forth such information
separately for each Grantor.

 

  ARTICLE IV  COVENANTS

 

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

 

Section 4.1 Generally

 

Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the Credit
Agreement, (b) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement, any other Loan Document, any
Related Document, any Requirement of Law or any policy of insurance covering the
Collateral, (c) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as permitted under the Credit Agreement, (d) not enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any Collateral,
except as permitted under the Credit Agreement, if such restriction would have a
Material Adverse Effect and (e) promptly notify the Administrative Agent of its
entry into any agreement or assumption of undertaking that restricts the ability
to sell, assign or transfer any Collateral regardless of whether or not it has a
Material Adverse Effect.

 

Section 4.2 Maintenance of Perfected Security Interest; Further Documentation

 

(a) Such Grantor shall maintain the security interest in its assets created by
this Agreement as a perfected security interest having at least the priority
described in Section 3.2 (Perfection and Priority) and Section 2.2 (Grant of
Security Interest in Collateral) and shall defend such security interest and
such priority against the claims and demands of all Persons.

 

(b) Such Grantor shall furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail and in form and substance
satisfactory to the Administrative Agent.

 

10



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the applicable Grantor, such
Grantor shall promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further action as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including the filing of any financing or continuation statement
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interest created hereby and the execution and delivery of
Deposit Account Control Agreements and Securities Account Control Agreements.

 

(d) Each Grantor shall take such actions as are necessary to cause the
Constituent Documents of any Person that is an LLC or Partnership governing any
Pledged Stock provide that, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall be entitled to exercise all of
the rights of the Grantor granting the security interest therein, and that a
transferee or assignee of Stock of such Person shall become a member, partner
or, as the case may be, other holder of such Pledged Stock to the same extent as
the Grantor in such Person entitled to participate in the management of such
Person and, upon the transfer of the entire interest of such Grantor, such
Grantor ceases to be a member, partner or, as the case may be, other holder of
such Pledged Stock.

 

Section 4.3 Changes in Locations, Name, Etc.

 

(a) Except upon 15 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (i) all additional financing statements
and other documents reasonably requested by the Administrative Agent to maintain
the validity, perfection and priority of the security interests provided for
herein and (ii) if applicable, a written supplement to Schedule 4 (Location of
Inventory) showing (A) any additional locations at which Inventory shall be kept
or (B) any changes in any location where Inventory shall be kept that would
require the Administrative Agent to take any action to maintain a perfected
security interest in such Collateral, such Grantor shall not do any of the
following:

 

(i) permit any Inventory with a value in excess of [$1,000,000] to be kept at a
location other than those listed on Schedule 4 (Location of Inventory), except
for Inventory in transit;

 

(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 3.3 (Jurisdiction of Organization; Chief Executive
Office); or

 

(iii) change its legal name or any trade name used to identify it in the conduct
of its business or ownership of its properties or organizational identification
number, if any, or corporation, limited liability company or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

(b) Each Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.

 

11



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Section 4.4 Pledged Collateral

 

(a) Such Grantor shall (i) deliver to the Administrative Agent, all certificates
and Instruments, representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral) owned by such Grantor, whether now existing or
hereafter acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in
substantially the form of Annex 3 (Form of Pledge Amendment), an acknowledgment
and agreement to a Joinder Agreement duly executed by the Grantor, in
substantially the form in the form of Annex 4 (Form of Joinder Agreement), or
such other documentation acceptable to the Administrative Agent and (ii)
maintain all other Pledged Collateral owned by such Grantor constituting
Investment Property in a Control Account. Such Grantor authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement. The
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to transfer to or to register in its name or in
the name of its nominees any Pledged Collateral. The Administrative Agent shall
have the right at any time to exchange any certificate or instrument
representing or evidencing any Pledged Collateral issued by any Person under the
control of the Borrower, or which by its terms or authorizing documentation so
permits, for certificates or instruments of smaller or larger denominations.

 

(b) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to receive all cash dividends paid in respect of the Pledged Collateral
(other than liquidating or distributing dividends) with respect to the Pledged
Collateral. Any sums paid upon or in respect of any Pledged Collateral upon the
liquidation or dissolution of any issuer of any Pledged Collateral, any
distribution of capital made on or in respect of any Pledged Collateral or any
property distributed upon or with respect to any Pledged Collateral pursuant to
the recapitalization or reclassification of the capital of any issuer of Pledged
Collateral or pursuant to the reorganization thereof shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. If any sum of money
or property so paid or distributed in respect of any Pledged Collateral shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent, as additional security for the Secured
Obligations.

 

(c) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral, be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document or, without prior notice to
the Administrative Agent, enable or permit any issuer of Pledged Collateral
within its control to issue any Stock or other equity Securities of any nature
or to issue any other securities convertible into or granting the right to
purchase or exchange for any Stock or other equity Securities of any nature of
any issuer of Pledged Collateral.

 

12



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(d) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Investment Property to any Person other
than the Administrative Agent.

 

(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Stock or Stock Equivalent in any Person that is an issuer of Pledged Collateral,
such Grantor consents to (i) the exercise of the rights granted to the
Administrative Agent hereunder (including those described in Section 5.3
(Pledged Collateral)), and (ii) the pledge by each other Grantor, pursuant to
the terms hereof, of the Pledged Stock in such Person and to the transfer of
such Pledged Stock to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a holder of such
Pledged Stock with all the rights, powers and duties of other holders of Pledged
Stock of the same class and, if the Grantor having pledged such Pledged Stock
hereunder had any right, power or duty at the time of such pledge or at the time
of such substitution beyond that of such other holders, with all such additional
rights, powers and duties. Such Grantor agrees to execute and deliver to the
Administrative Agent such certificates, agreements and other documents as may be
necessary to evidence, formalize or otherwise give effect to the consents given
in this clause (e).

 

(f) Each applicable Grantor shall not, without the consent of the Administrative
Agent, agree to any amendment of any Constituent Document that in any way
adversely affects the perfection of the security interest of the Administrative
Agent in the Pledged Collateral pledged by such Grantor hereunder, including any
amendment electing to treat any membership interest or partnership interest that
is part of the Pledged Collateral as a “security” under Section 8-103 of the
UCC, or any election to turn any previously uncertificated Stock that is part of
the Pledged Collateral into certificated Stock.

 

Section 4.5 Accounts

 

(a) Such Grantor shall not, other than in the ordinary course of business
consistent with its past practice, (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Account, (iv) allow any credit or discount on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.

 

Section 4.6 Delivery of Instruments and Chattel Paper

 

If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by a Grantor shall be or become evidenced by an Instrument or
Chattel Paper, such Grantor shall immediately deliver such Instrument or Chattel
Paper to the Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, or, if consented to by the Administrative Agent, shall
mark all such Instruments and Chattel Paper with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of Citicorp USA, Inc., as Administrative Agent”.

 

13



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Section 4.7 Intellectual Property

 

(a) Such Grantor shall (i) continue to use each Trademark that is Material
Intellectual Property in order to maintain such Trademark in full force and
effect with respect to each class of goods for which such Trademark is currently
used, free from any claim of abandonment for non-use, except where such Grantor
in its reasonable business judgment has determined to abandon such Trademark,
(ii) maintain the quality of products and services offered under such Trademark,
consistent with current practice, to the extent the loss of such Trademark would
have a Material Adverse Effect, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark that is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(v) subject to (i) of this Section 4.7(a) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, impaired or harmed in any way.

 

(b) Such Grantor shall not do any act, or omit to do any act, whereby any Patent
that is Material Intellectual Property may become forfeited, abandoned or
dedicated to the public.

 

(c) Such Grantor (i) shall not (and shall not permit any licensee or sublicensee
thereof to) do any act or omit to do any act whereby any portion of the
Copyrights that is Material Intellectual Property may become invalidated or
otherwise impaired and (ii) shall not do any act whereby any portion of the
Copyrights that is Material Intellectual Property may fall into the public
domain.

 

(d) Such Grantor shall not do any act, or omit to do any act, whereby any trade
secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

 

(e) Such Grantor shall not knowingly use any Material Intellectual Property to
infringe, misappropriate, or violate the intellectual property rights of any
other Person.

 

(f) Such Grantor shall notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

 

(g) Whenever such Grantor, either by itself or through any agent, licensee or
designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency within or outside the United
States or, if applicable, register any Internet domain name, such Grantor shall
report such filing to the Administrative Agent within five Business Days after
the last day of the fiscal quarter in which such filing occurs. Upon request

 

14



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

of the Administrative Agent, such Grantor shall execute and deliver, and have
recorded, all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in any Copyright, Patent, Trademark or, if applicable,
Internet domain name and, as applicable, the goodwill and general intangibles of
such Grantor relating thereto or represented thereby.

 

(h) Such Grantor shall take all reasonable actions necessary or reasonably
requested by the Administrative Agent, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency and, if applicable, any Internet domain name
registrar, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration or issuance of any Copyright,
Trademark, Patent or, if applicable, Internet domain name that is Material
Intellectual Property, including, by way of example, filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition and
interference and cancellation proceedings.

 

(i) In the event that any Material Intellectual Property owned by any Grantor is
or has been infringed upon or misappropriated or diluted by a third party, such
Grantor shall notify the Administrative Agent promptly after such Grantor learns
thereof, such Grantor shall take action that may be appropriate in its
reasonable judgment under the circumstances to protect such Material
Intellectual Property.

 

(j) Unless otherwise agreed to by the Administrative Agent, such Grantor shall
execute and deliver to the Administrative Agent for filing in (i) the United
States Copyright Office a short-form copyright security agreement in the form
attached hereto as Annex 5 (Form of Short Form Intellectual Property Security
Agreement), (ii) in the United States Patent and Trademark Office and with the
Secretary of State of all appropriate States of the United States a short-form
patent security agreement in the form attached hereto as Annex 5 (Form of Short
Form Intellectual Property Security Agreement), and (iii) the United States
Patent and Trademark Office a short-form trademark security agreement in form
attached hereto as Annex 5 (Form of Short Form Intellectual Property Security
Agreement) and (iv) with, if applicable, the appropriate Internet domain name
registrar, a duly executed form of assignment of such Internet domain name to
the Administrative Agent (together with appropriate supporting documentation as
may be requested by the Administrative Agent) in form and substance reasonably
acceptable to the Administrative Agent. In the case of clause (iv) above, such
Grantor hereby authorizes the Administrative Agent to file such assignment in
such Grantor’s name and to otherwise perform in the name of such Grantor all
other necessary actions to complete such assignment, and each Grantor agrees to
perform all appropriate actions deemed necessary by the Administrative Agent for
the Administrative Agent to ensure, if applicable, such Internet domain name is
registered in the name of the Administrative Agent.

 

Section 4.8 Payment of Obligations

 

Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with

 

15



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

 

Section 4.9 Notice of Commercial Tort Claims

 

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim (whether from another Person or because such Commercial Tort Claim
shall have come into existence) other than a Commercial Tort Claim that is First
Mortgage Collateral, (i) such Grantor shall, immediately upon such acquisition
deliver to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, a notice of the existence and nature
of such Commercial Tort Claim and deliver a supplement to Schedule 7 (Commercial
Tort Claims) containing a specific description of such Commercial Tort Claim,
(ii) the provision of Section 2.1 (Collateral) shall apply to such Commercial
Tort Claim and (iii) such Grantor shall execute and deliver to the
Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent, any certificate, agreement and other document, and take
all other action, deemed by the Administrative Agent to be reasonably necessary
or appropriate for the Administrative Agent to obtain, on behalf of the Lenders,
a first-priority, perfected security interest in all such Commercial Tort
Claims. Any supplement to Schedule 7 (Commercial Tort Claims) delivered pursuant
to this Section 4.9 (Notice of Commercial Tort Claims) shall, after the receipt
thereof by the Administrative Agent, become part of Schedule 7 (Commercial Tort
Claims) for all purposes hereunder other than in respect of representations and
warranties made prior to the date of such receipt.

 

  ARTICLE V  REMEDIAL PROVISIONS

 

Section 5.1 Code and Other Remedies

 

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by the UCC and other applicable law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of

 

16



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

any action taken by it pursuant to this Section 5.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Administrative Agent and any other
Secured Party hereunder, including reasonable attorneys’ fees and disbursements,
to the payment in whole or in part of the Secured Obligations, in such order as
the Credit Agreement shall prescribe, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, need the Administrative Agent account for the surplus, if any,
to any Grantor. To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any other Secured Party arising out of the exercise by them of any rights
hereunder except for claims arising solely from the gross negligence or willful
misconduct of the Administrative Agent or such Secured Party. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

Section 5.2 Accounts and Payments in Respect of General Intangibles

 

(a) Any payment of Accounts or payment in respect of General Intangibles, when
collected by any Grantor, shall be forthwith deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
in an Approved Deposit Account or a Cash Collateral Account, subject to
withdrawal by the Administrative Agent as provided in Section 5.4 (Proceeds to
be Turned Over To Administrative Agent). Until so turned over or turned over,
such payment shall be held by such Grantor in trust for the Administrative
Agent, segregated from other funds of such Grantor.

 

(b) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all documents evidencing, and relating to, the agreements
and transactions that gave rise to the Accounts or payments in respect of
General Intangibles, including all orders, invoices and shipping receipts.

 

(c) The Administrative Agent may, without notice, limit or terminate the
authority of a Grantor to collect its Accounts or amounts due under General
Intangibles or any thereof.

 

(d) The Administrative Agent in its own name or in the name of others may
communicate with Account Debtors to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Account or amounts
due under any General Intangible.

 

(e) Upon the request of the Administrative Agent at any time during the
continuance of an Event of Default, each Grantor shall notify Account Debtors
that the Accounts or General Intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent. In addition, the Administrative Agent may at any
time during the continuance of an Event of Default enforce such Grantor’s rights
against such Account Debtors and obligors of General Intangibles.

 

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it

 

17



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any other Secured Party shall have
any obligation or liability under any agreement giving rise to an Account or a
payment in respect of a General Intangible by reason of or arising out of this
Agreement or the receipt by the Administrative Agent nor any other Secured Party
of any payment relating thereto, nor shall the Administrative Agent nor any
other Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of a General Intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 5.3 Pledged Collateral

 

(a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(b) In order to permit the Administrative Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Administrative Agent all such proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor hereby grants to the Administrative Agent an irrevocable
proxy to vote all or any part of the Pledged Collateral and to exercise all
other rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations.

 

18



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Administrative Agent in writing that (A)
states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.

 

Section 5.4 Proceeds to be Turned Over To Administrative Agent

 

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Administrative Agent hereunder in cash or Cash Equivalents shall
be held by the Administrative Agent in a Cash Collateral Account and applied to
the Obligations in accordance with the Credit Agreement. All Proceeds that are
held by the Administrative Agent in a Cash Collateral Account (or by such
Grantor in trust for the Administrative Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

 

Section 5.5 Registration Rights

 

(a) If the Administrative Agent shall determine to exercise its right to sell
any the Pledged Collateral pursuant to Section 5.1 (Code and Other Remedies),
and if in the opinion of the Administrative Agent it is necessary or advisable
to have the Pledged Collateral, or any portion thereof to be registered under
the provisions of the Securities Act, the relevant Grantor shall cause the
issuer thereof to (i) execute and deliver, and cause the directors and officers
of such issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Collateral,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Collateral, or that portion
thereof to be sold and (iii) make all amendments thereto or to the related
prospectus that, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause such issuer to comply with the provisions
of the securities or “Blue Sky” laws of any jurisdiction that the Administrative
Agent shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act.

 

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall

 

19



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any Pledged
Collateral for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

 

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Collateral pursuant to this Section 5.5 valid and binding
and in compliance with all other applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained in this Section 5.5 will
cause irreparable injury to the Administrative Agent and other Secured Parties,
that the Administrative Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 5.5 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defense against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.

 

Section 5.6 Deficiency

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.

 

Section 5.7 License of Intellectual Property

 

For the purpose of enabling the Administrative Agent to enforce any Lien held by
either of them upon any of the Collateral and to the extent appropriate, in the
good faith opinion of the Administrative Agent, to lease, sell, or otherwise
dispose of any of the Collateral at such time as such Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor grants
to the Administrative Agent for the benefit of Secured Parties, a nonexclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, license, or sublicense during the continuance of an Event of
Default any Intellectual Property now or hereafter owned, or licensed from a
third party for use, by any Grantor (except to the extent the terms of any of
the licenses, sublicenses or agreements related to the foregoing Intellectual
Property prohibit or do not permit such grant of license or do not empower the
Grantor to grant such license to such Administrative Agent), and wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.

 

  ARTICLE VI  THE ADMINISTRATIVE AGENT

 

Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact

 

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of

 

20



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

carrying out the terms of this Agreement, to take any appropriate action and to
execute any document or instrument that may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any of the following during the continuance of an Event of
Default:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Administrative
Agent may request to evidence the Administrative Agent’s security interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repair or pay any insurance called for by the terms
of this Agreement (including all or any part of the premiums therefor and the
costs thereof);

 

(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies) or 5.5 (Registration Rights), any endorsement, assignment or
other instrument of conveyance or transfer with respect to the Collateral; or

 

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral, (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to

 

21



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

time, all acts and things that the Administrative Agent deems necessary to
protect, preserve or realize upon the Collateral and the Administrative Agent’s
and the other Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, shall be payable by such Grantor to
the Administrative Agent on demand.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 6.2 Duty of Administrative Agent

 

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

Section 6.3 Authorization of Financing Statements

 

Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement, and such financing statements and amendments may described the
Collateral covered thereby as “all assets of the debtor other than real
property, Equipment and Commercial Tort Claims directly relating to Equipment
and real property”, “all personal property of the debtor

 

22



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

other than Equipment and Commercial Tort Claims directly relating to Equipment
and real property” or words of similar effect. Each Grantor hereby also
authorizes the Administrative Agent and its Affiliates, counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

 

Section 6.4 Authority of Administrative Agent

 

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

  ARTICLE VII  MISCELLANEOUS

 

Section 7.1 Amendments in Writing

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 3 (Form of Pledge
Amendment) and Annex 4 (Form of Joinder Agreement) respectively, in each case
duly executed by the Administrative Agent and each Grantor directly affected
thereby.

 

Section 7.2 Notices

 

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 11.8
(Notices, Etc.) of the Credit Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Borrower’s notice address set forth in such Section 11.8.

 

Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

 

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other

 

23



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Administrative Agent or such
other Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

Section 7.4 Successors and Assigns

 

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

 

Section 7.5 Counterparts

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.

 

Section 7.6 Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 7.7 Section Headings

 

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

 

Section 7.8 Entire Agreement

 

This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

Section 7.9 Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

24



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

Section 7.10 Additional Grantors

 

If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Borrower shall be required to cause any Subsidiary that is
not a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex 4 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

 

Section 7.11 Release of Collateral

 

(a) At the time provided in Section 10.8(b)(i) (Concerning the Collateral and
the Collateral Documents) of the Credit Agreement, the Collateral shall be
released from the Lien created hereby and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

(b) If the Administrative Agent shall be directed or permitted pursuant to
Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the Collateral
Documents) of the Credit Agreement to release any Lien created hereby upon any
Collateral (including any Collateral sold or disposed of by any Grantor in a
transaction permitted by the Credit Agreement), such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 10.8(b)(ii) or (iii)
(Concerning the Collateral and the Collateral Documents) of the Credit
Agreement. In connection therewith, the Administrative Agent, at the request and
sole expense of the Borrower, shall execute and deliver to the Borrower or the
applicable Grantor all releases or other documents, including, without
limitation, UCC termination statements, reasonably necessary or desirable for
the release of the Lien created hereby on such Collateral. At the request and
sole expense of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the capital stock of such Grantor shall be so
sold or disposed; provided, however, that the Borrower or the applicable Grantor
shall have delivered to the Administrative Agent, at least ten Business Days
prior to the date of the proposed release, a written request for release
identifying the relevant Grantor and the terms of the sale or other disposition
in reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower in form and substance
satisfactory to the Administrative Agent stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

 

Section 7.12 Reinstatement

 

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any

 

25



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

CONSTAR INTERNATIONAL INC.

 

bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender, such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

 

[SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

CONSTAR INTERNATIONAL INC.,

as Grantor

By:  

/s/ WILLIAM RYMER

Name:

 

William Rymer

Title:

 

Executive Vice President

CONSTAR, INC.,

as Grantor

By:  

/s/ WILLIAM RYMER

Name:

 

William Rymer

Title:

 

Executive Vice President

BFF INC.,

as Grantor

By:  

/s/ WILLIAM RYMER

Name:

 

William Rymer

Title:

 

Executive Vice President

DT, INC.,

as Grantor

By:  

/s/ WILLIAM RYMER

Name:

 

William Rymer

Title:

 

Executive Vice President

CONSTAR FOREIGN HOLDINGS, INC.,

as Grantor

By:  

/s/ WILLIAM RYMER

Name:

 

William Rymer

Title:

 

Executive Vice President

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

CITICORP USA, INC.,

as Administrative Agent

By:  

/s/ DAVID JAFFE

Name:

 

David Jaffe

Title:

 

Director and Vice President

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]